SILBERMAN, Judge.
John M. Nassif, M.D., challenges an order denying his motion to dismiss or compel arbitration as to Edward Clark Shed-den’s medical malpractice claim against him. In his motion, Dr. Nassif sought to compel arbitration based on the same arbitration agreements and the same grounds *717relied on by his codefendant, Jonathan M. Frantz, M.D., P.A., d/b/a Florida Eye Health. This court recently reversed the trial court’s denial of Dr. Frantz’s motion to stay litigation and compel arbitration in Frantz v. Shedden, 974 So.2d 1193 (Fla. 2d DCA 2008), and the result in the present ease is controlled by our decision in Frantz. Accordingly, we reverse the order denying Dr. Nassifs motion to dismiss or compel arbitration and remand for referral of Mr. Shedden’s claim against Dr. Nassif to arbitration.
NORTHCUTT, C.J., and FULMER, J., Concur.